DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 17, 2021 has been entered.
Claims 1-20 remain pending wherein claims 11-20 remain withdrawn from further consideration pursuant to the election made by Applicant in the response filed on March 11, 2021. 
All rejections set forth in the previous Office action have been withdrawn in light of the amendment. 
Response to Arguments
As indicated above, all rejections set forth in the previous Office action have been withdrawn in light of the amendment. Consequently, Applicant’s arguments directed to the patentability of the claims are moot. However, the amendment necessitated the new grounds of rejection set forth below. 
Claim Rejections - 35 USC § 102
Claims 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meitl et al. (US 2014/0264937 A1).
With respect to claim 6, Meitl et al. disclose an apparatus comprising (see Fig. 7): 
a silicon device layer 100 comprising a plurality of high density vias extending through the silicon device layer, and
a plurality of sacrificial plugs 710 that respectively fill the vias, wherein the plugs 710 comprise a sacrificial material (see [0033]) and the plugs are not integrally connected to each other, and wherein the plugs block fluid communication through the vias. 

With respect to claim 10, the sacrificial material is a polyimide-based temporary wafer bonding material (see [0033]). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. 
With respect to claims 1 and 7, Meitl et al. disclose an apparatus comprising vias, as discussed above. 
The apparatus disclosed by Meitl et al. differs from the claimed invention in that Meitl et al. do not explicitly disclose a via density that falls within the claimed density range. However, given that Meitl et al. disclose a via density range that overlaps the claimed range (see [0024]), it would have been obvious to one of ordinary skill in the art to provide the apparatus with vias arranged in a density having a value that falls within the disclosed range as well as the claimed range. 
With respect to claim 2, based on the nature of the sacrificial material (see [0033]), the plugs are deemed to be extractable by a dry debonding process.
With respect to claim 3, the sacrificial material is a polyimide-based temporary wafer bonding material (see [0033]). 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Meitl et al. disclose an apparatus comprising vias, as discussed above. However, Meitl et al. do not disclose or suggest a microfluidic element in the form of a nanoscale condenser array or a deterministic lateral displacement array, as recited in claims 4 and 5. Moreover, based on the intended . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796